         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF VERMONT

 IN THE MATTER OF THE SEARCH OF:
 92 OVERLAKE PARK
 APARTMENT 2                                         Case No.
 BURLINGTON, VERMONT



                            AFFIDAVIT IN SUPPORT OF AN
                          APPLICATION UNDER RULE 41 FOR A
                           WARRANT TO SEARCH AIID SEIZE

       I, Caitlin Moynihan, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

        1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises known as 92 Overlake Park,

Apartment 2, Burlington, Vermont (hereinafter the "subject Premises"), further described in

Attachment A, for the things described in Attachment B.

       2.      I am a Special Agent with Homeland Security Investigations (HSI). HSI is a

directorate within Immigration and Customs Enforcement (ICE). ICE is a subordinate

component of the Department of Homeland Security (DHS) and the successor to many of the law

enforcement powers of the former Immigration and Naturalization Service and the former U.S.

Customs Service. I have been a Special Agent since October 2009.I graduated from the Federal

Law Enforcement Training Center in April 2010. I am currently assigned to the Burlington,

Vermont Residence Office. I hold a Bachelor of Arts degree in sociology from Providence

College. Throughout my time with HSI, I have gained experience, through training and everyday

work, in investigating violations relating to child exploitation and child pornography.
          Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 2 of 22




        3.      As a Special Agent,I am authoizedto investigate violations of the laws of the

United States and to execute warrants issued under the authority of the United States. I know

that Title 18, United States Code, Section 2252($@)(8) prohibits a person from possessing

images of children engaged in sexually explicit conduct, as defined    in 18 U.S.C . section2256
("child pornography''), Section 2252(a)(I) prohibits the transportation of child pornography, and

18 U.S.C. Section 2252(a)(2) prohibits the receipt and distribution of child pornography.

        4.     I believe that probable cause exists to believe that property which constitutes

evidence of the following crimes: possession, transportation, receipt and distribution of child

pornography, in violation of 18 U.S.C. 55 2252 and 2252A, ffioy be found inside the premises at

92 Overlake Park, Apartment 2, in Burlington, Vermont (the Subject Premises), as further

described in Auachment A.

       5.      The property sought to be seized and searched is described in Attachment B.

       6.      I have not included in this aftidavit every fact known to me concerning this

investigation. I have set forth only those facts that I believe are necessary to establish probable

cause to issue a warrant to search the Subject premises.

       7.      The statements contained in this affidavit are based upon my investigation,

information provided by other law enforcement officers and witnesses, and on my experience

and training as a Special Agent.
         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 3 of 22




CIIARACTERISTICS OF CHILD PORNOGRAPIIERS

       8.      Based upon my knowledge, experience, and training in child exploitation

investigations, and the training and experience of other law enforcement officers with whom I

have had discussions, I know that there are certain characteristics common to many individuals

involved in such crimes:

               a.     Those who produce, distribute, transport, receive, or possess child
       pornography, or who attempt to commit these crimes may receive sexual
       gratification, stimulation, and satisfaction from contact with children; or from
       fantasies they may have viewing children engaged in sexual activity or in sexually
       suggestive poses, such as in person, in photographs, or other visual media; or
       from literature describing such activity.

               b.     Those who produce, distribute, transport, receive, or possess child
       pornography, or who attempt to commit these crimes may collect sexually explicit
       or suggestive materials, in a variety of media, including photographs, magazines,
       motion pictures, videotapes, books, slides and/or drawings or other visual media.
       Such individuals oftentimes use these materials for their own sexual arousal and
       gratification. Further, they may use these materials to lower the inhibitions of
       children they are attempting to seduce, to arouse the selected child partner, or to
       demonstrate the desired sexual acts.


               c.     Those who produce, distribute, transport, receive, or possess child
       pornography, or who attempt to commit these crimes often possess and maintain
       copies of child-pornography material, that is, their pictures, films, video tapes,
       magazines, negatives, photographs, correspondence, mailing lists, books,tape
       recordings, etc., in the privacy and security of their home, or in some other secure
       location.
              d.        Likewise, those who produce, distribute, transport, receive, or
       possess child pomography, or who attempt to commit these crimes often maintain
       their collections that are in a digital or electronic format in a safe, secure and
       private environment, such as a computer and su:rounding area.

              e.       Those who produce, distribute, transport, receive, or possess child
       pornography, or who attempt to commit these crimes also may corespond with
       others to share information and materials.
        Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 4 of 22




BACKGROUND OF IIIVESTIGATION

       9.       Based upon my knowledge, experience, and training in child exploitation
investigations, and the training and experience of other law enforcement officers with
whom I have consulted, I know the following about peer-to-peer (P2P) file sharing:

              a.      P2P  file sharing is a method of communication available to
       Intemet users through the use of special software. Computers linked together
       through the Internet using this software form a network that allows for the sharing
       of digital files between users on the network. To use P2P file sharing, a user must
       first obtain the P2P software, which can be downloaded from the Internet. ln
       general, P2P software allows the user to set up file(s) on a computer to be shared
       with others running the same or compatible P2P software. To obtain files on the
       network, a user opens the P2P software on the user's computer and conducts a
       search for files currently being shared on the network. The results of a search are
       displayed to the user. The user then selects file(s) from the results for download.


              b.        For example, a person interested in obtaining images of child
      pornography would open the P2P application on his/her computer and conduct a
      keyword search for files using a term such as 'opreteen sex." The search is sent
      out over the network of computers using compatible P2P software. The results of
      the search are retumed to the user's computer and displayed. The user selects,
      from the results displayed, the file(s) he/she wants to download. The downloaded
      file is stored in the area previously designated by the user and/or the software.
      The downloaded file will remain until moved or deleted.


              c.     One of the advantages of P2P   file sharing is that multiple files may
      be downloaded in parallel. This means that the user can download more than one
      file at a time. In addition, a user may download parts of one file from more than
      one source computer at a time. For example, a user downloading an image file
      may actually receive parts of the image from multiple computers. The advantage
      of this is that it speeds up the time it takes to download the file.

              d.     A P2P file transfer is assisted by reference to an Internet Protocol
      (IP) address. This address is unique to a particular computer during an online
      session. The IP address provides a unique location, making it possible for data to
      be transferred between computers.
         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 5 of 22




               e.     The computer running the file sharing application has an IP
       address assigned to it while it is on the Internet. Computer users are able to see
       the IP address of computers sharing files on p2p networks.


        10.    Based on my training and experience, which includes experience investigating

child exploitation cases, as well as my participation in a two-day training sponsored by the

Internet Crimes Against Children task force on the use of the BitTorrent peer-to-peer network to

facilitate investigations into users of the BitTorrent network, and the training and experience   of
the law enforcement personnel with whom I have spoken, I know the following about the

BitTorrent file sharing network:

               a.     P2P   file sharing networks, including BitTorrent, are frequently
       used to trade digital files of child pornography. These files include both still
       image and movie files.


               b.       To access the P2P networks, a user first obtains the P2P sofLware,
       which can be downloaded from the lnternet. This software is used for the purpose
       of sharing digital files. Some examples are: uTorrent, Shareaza and Bitlord.

               c.      It is the computers linked together through the Intemet using this
       software that form the BitTorrent network that allows for the sharing of digital
       files between users. Most computers that are part of this network are referred to
       as "peers" or ooclients."


              d.       During the installation of typical "BitTorrent" software, various
       settings are established which configure the host computer to share files.
       Depending upon the BitTorrent program used, a user may have the ability to
       reconfigure some of those settings during installation or after the installation has
       been completed. Typically, a setting establishes the location of one or more
       directories or folders whose contents (files) are made available to other BitTorrent
       users to download.


              e. Typically, as users download files or pieces of files from other
      peers/clients on the BitTorrent network, other users (peers/clients) on the network
      are able to download the files or pieces of files from them, a process which
              Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 6 of 22




          maximizes the download speeds for all users on the network. Once a user has
          completed the download of an entire file or files, they can also continue to share
         the file with individuals on the BitTonent network, a process referred to as
         ooseeding."


                   f.     To share a file or a set of files on the BitTorrent network, a
         'oTorrent" file needs to be created by the user that initiatly wants to share a file or
         set of files. A Torrent is typically a small file that describes the file or files that
         are being shared, which may include information on how to locate the file(s) on
         the BitTorrent network. A typical BitTorrent program will have the ability to
         create a Torrent file. It is important to note that the Torrent file does not contain
         the actual file(s) being shared, but only information about the file(s) described in
         the Torrent, such as the name(s) of the file(s) being referenced in the Torrent and
         the o'info hash" ofthe Torrent. The info hash is a SHA-I hash valuel of the set of
         data describing the file(s) referenced in the Torrent, which include the SIIA-1
         hash value of each file piece, the file size, and the file name(s). when another
         user fueer/client) later receives a particular piece, the hash of the piece is
         compared to the recorded hash to test that the piece is error-free.


                   g.     Multiple persons sharing the same file(s) can deliver difterent
         pieces of the file(s) to the BitTorrent software on the downloading computer.
         BitTorrent software can only succeed in reassembling the pieces obtained from
         different users corectly if the individuat pieces are exactly the same (digitally
         identical). The BitTorrent program does this by matching the exact SHA-I piece
         hash described in the Torrent file. Accordingly, the BitTorrent software can
         ensure that a complete and exact copy can be reconstructed from the parts.


                   h.    Once a Torrent is created, in order to share the file(s) referenced in
         the Torrent file, a user typically makes the Torrent available to other users, such
         as   via websites on the Internet.



         I   SHAI hash values are obtained by applying a one-way mathematical algorithm to a digital file, of any
length, to produce a fixed length output hash value. The resulting hash value is a unique and extremely compact
alphanumeric representation of that file. Hash values are also known as digital signatures and are used in integrity
protection and evidence verification in electronic discovery and computer forensics. It is computationally infeasible
to find two different files which produced the same hash value when run through the above-referenced one-way
mathematical algorithm.
  Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 7 of 22




        i.       For a typical user to locate Torrent files of interest and download
the files that they describe, they use keyword searches on torrent indexing
websites, historical examples of which include isohhunt.com and
thepiratebay.org. Torrent indexing websites are essentially search engines that
users on the BitTorrent network use to locate Torrent files that describe the files
they are looking to download. Torrent indexing websites do not actually host the
content (files) described by Torrent files, only the Torrent file. Once a Torrent
file is located on the website that meets a user's keyword search criteri4 the user
will download the Torrent file to their computer. The BitTorrent program on the
user's computer will then process that Torrent file in order to find users
(peers/clients) on the network that have all or part of the file(s) referenced in the
Torrent file.

       j.      The actual file(s) referenced in the "Torrent" are obtained directly
from other users (peers/clients) on the BitTorrent network. This means the
download of a file is achieved through a direct connection between the computer
requesting the file and the computer(s) sharing the actualfile(s) (not the torrent
file but the actual files referenced in the .torrent file using any BitTorrent client.).
Once completed, the downloaded file is then stored in the area previously
designated by the user and/or the program. The downloaded file(s), including the
torrent file, will remain until moved or deleted.

        k.      For example, a person interested in obtaining child pornography
would open a torrent website on hislher computer and conduct a keyword search
for files using a term such as "preteen sex." The results of the search are returned
to the user's computer and displayed on the torrent site. The user selects a
Torrent file from the results. This Torrent file represents the files the person
wants to download. Once the Torrent file is downloaded, it is then used by a
BitTorrent program which the user would have previously installed. The Torrent
file is the set of instructions the progrcm needs to find the files referenced in the
Torrent file. The files are then downloaded directly from the computer or
computers sharing the file.


        1.   In the BitTorrent network, a "computer" could be a laptop or
desktop computer, or it could also be a smart phone or tablet or other electronic
device.

        m.     Even though the BitTorrent network links together computers all
over the world and users can download files, it is not possible for one user to send
         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 8 of 22




       or upload a file to another user of the P2P network without the receiving party's
       active participation. The software is designed only to allow files to be
       downloaded that have been selected for download by the receiver. It is
       impossible to send files from one computer to another without the receiver's
       permission or knowledge.

PROBABLE CAUSE

        11.    On March 25,2079,I was conducting an online investigation on the BitTorrent

network for of[enders sharing child pornography. I initiated an investigation for a device at IP

address 98.229.2.46 because   it was associated with a torrent with the infohash:

32b58a925d179182.6a8159bce427c1e41458793. This torrent references one file which has been

identified as being a file of investigative interest to child pornography investigations. Files   of

investigative interest are files that have been previously identified by law enforcement officers      as


files containing child exploitative material based on their SHA values.

        12.    Using a computer running investigative BitTorrent sofbware, I directly connected

to the device at IP address98.229.2.46. The user's BitTorent software reported itself as: -

UMl870- pTorrent Mac 1.8.7.

        13.    OnMonday, March 25,2079,between 1343 andL434EDT hours,I downloaded

one incomplete file that the device at IP address 98.229.2.46 was making available. I have

viewed this frle and consider it to contain child pornography.

               a.      The device at IP address 98.229.2.46 was the sole candidate for the

download, and as such, the file was downloaded directly from IP address 98.229.2.46.

               b.      The file is described as follows:

           ool't-Studio Siberian
                                 Mouse ID_125 (Itd-l l).wmv"- This is a video file
           18 minutes and 41 seconds in length. Only portions of the video play.
           This video depicts two nude pubescent female children, approximately
           12-14 years old, on what appears to be a bed. Throughout the video,
         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 9 of 22




           one girl perfbrms oral sex on a dildo, while the other girl appears to be
           touching her genital area with a vibrator. There is no visible pubic hair
           on either pubescent child and each child has minimal breast
           development.

        14.      On or about March 26,2019,I searched publicly available records located online

and determined that 98.229.2.46 was assigned to a company known as Comcast Cable

Communications, LLC. (Comcast).

        15.      On April 10,2019,I served a subpoena on Comcast via fax for subscriber

information for IP Address 98.229.2.46 assigned on March 25,2019 at 14:34 EDT, to include

180 days of IP address history. On   April ll,2019,the below information     was received from

Comcast Legal Response Center regarding the subscriber of IP address 98.229.2.46 at the above

date and times as:

       SubscriberName: SEANFIORE
       Service   Address:       92 OVERLAKE PARK APT 2
                                BLIRLINGTON, V T 05 40 I 40 L2
       Telephone     #:         (802)734-5216
       Type of    Service:      High Speed Internet Service
       AccountNumber:           87T5A0210892560
       Start of  Service:       111912018
       Account   Status:       Active
       IP Assignment:          Dynamically Assigned
       IP History:             See attached to date of Subpoena
                Ids:
       E-mail User              sean.fiore
                                (the above user ID(s) end in @comcast.net)

       16.       I sent a request to the Vermont lntelligence Center (also known   as the   Vermont

Fusion Center) for information on Sean Fiore. Based on my training and experience, I know that

the Fusion Center provides accurate and timely strategic intelligence products to assist agencies

with criminal cases, including but not limited to background intelligence on persons suspected of

criminal activity, timelines, and link charts to assist in organizing a case. The Fusion Center
          Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 10 of 22




response indicated that Sean Fiore was born        in 1983. I conducted record   checks in the FBI

lnterstate Identification Index    (II)   and in the State of Vermont criminal history databases   for

Sean Fiore, which yielded negative results.

          17   .   On April 72, 2019 ,I checked with the United States Postal Service (USPS) to

ascertain who was currently receiving        mul atthe Subject Premises. A response     was received

indicating the following names are receiving mail at the Subject Premises: Lillian Kimball, Mara

Coven, Sean Fiore, and Aude Fiore.

          18.      On   April 12,2079,I contacted   the Vermont Department of Motor Vehicles

(DMV) and asked for registered vehicles and drivers associated with the Subject Premises. The

response from      DMV indicated approximately seven (7) individuals were associated with the

Subject Premises at one time, to include the four names provided by the USPS. Additional

record checks on the other three nirmes revealed these individuals no longer appear to reside at

the Subject Premises. The DMV response fi:rther revealed the following:

                   a.      Mara Coven had the following vehicle registered to her: a2007 Volvo

XC7, silver in color, bearing Vermont tag:FPD723. I also received a DMV photograph of her.

                   b.      Lillian Kimbell had no vehicles registered to her. I received   a   DMV

photograph ofher.

                   c.      Aude Fiore had no vehicles registered to her. I received a DMV

photograph ofher.

                   d.      Sean Fiore had the   following vehicle registered to him: a2015

Volkswagon Golf silver in color, bearing Vermont tag: FRY588. I received a DMV photograph

of him.
           Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 11 of 22




          19.    On April 17,2019,I caused a summons to be sent to the Vermont Department            of
Labor requesting wage information related to Sean Fiore with SSN: )OO(-W-9757. I received

the response on   April 19,2019. The response indicated that as of quarter three in 2018,     Sean

Fiore was employed by       WM     Nursing and Health Sciences; which was also referred to as

Practice Group,Inc.

          20.    An open source check of Google for      oosean
                                                                  Fiore University of Vermont" revealed

two results of interest.

                 a.        One was a website for   UVM Medical Center with a blog on

"Understanding the New Blood Pressure Guidelines." This article was dated March 23,2017

and in the references section, the following was listed, "Sean Fiore, MS, KN
                                                                                   - Sean is a Primary
Care Nurse who is currently pursuing his Doctorate in Nursing Practice
                                                                               - Adult-Gerontological
Nurse Practitioner concentration at the [Jniversity o.f Vermont. His interests inwellness stems

from the belief that nurses ought to spend as much energ)/ promoting wellness in the healthy      as

they do   caringfor the sick. Outside ofwork and school, he enjoys traveling and cooking."

                b.         A second result was an article on a website for the [fVM, College of

Nursing and Health Sciences, titled "Work that Helps the World: Doctor of Nursing Practice

Students Present Evidence-Based Practices." This article was published         on Apll,l2,2019.T\e

article contains a picture with the caption, o'Doctor of Nursing Practice students Sean Fiore

(right), David Segel Aefi and afriend celebrate the conclusion ofproject presentations." The

male depicted on the right appeaxs to match the previously obtained DMV photograph of Sean

Fiore.

          21.   On April 16,2019, the following investigative steps were taken:
          Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 12 of 22




                 a.      At approximately 0610 hours, SA Mike McCullagh traveled to the

Subject Premises. At this time, there were no lights observed on inside the residence. SA

McCullagh observed a vehicle bearing Vermont tag: FRY588 parked in the driveway. Record

checks revealed that this vehicle, a2015 Volkswagon Golf, silver in color, is registered to Sean

Fiore. No other vehicles were obseryed at the Subject Premises at this time.

                 b.     At approximately 1534 hours, SA McCullagh and I haveled to the Subject

Premises. We observed no vehicles in the driveway. I used an openly available wireless network

discovery tool to search for available wireless networks while parked in front of the Subject

Premises. The program identified approximately 66 wireless networks in the are4 some       of

which appeared to be unsecured. There were no obvious network names associated with the

Subject Premises. At this time, I took photographs of the Subject Premises.

                 c.     The main entrance to the residence appears to be in the front of the

residence, facing Overlake Park. On the side of the garage there is a door which resembles an

apartment entrance door; the door is half glass with a door knocker on it. There is also a glass

storm door and mailbox next to it. There is no number or markings near the door, which appears

to enter into the garage area of the residence.

          22.    On April 23,2019,I took the following investigative steps:

                 a.     At approximately 1503 hours, I traveled to the Subject Premises. I did not

see any   vehicle associated with Sean Fiore in the driveway at this time.

                 b.     I followed up with the USPS and asked if the carrier could indicate where

Apartrnent 2 is located at the Subject Premises. A response was received on April 30, 2019,

which stated, "According to the postmaster the apartment has not been approved by the town yet
         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 13 of 22




so there is only one mailbox for the house which is located by the garage. A11 mail and packages

are left there so they do not know which entrance is used to enter the Apartment."

        23.    I
                   \ave
                          spoken   with SA McCullagh about his conversation with Bill Ward, the

Director of Code Enforcement for the City of Burlington, about the Subject Premises. According

to SA McCullagh, Mr. Ward indicated that the Subject Premises is a single-family residence and

that there are currently no open permits to make it a multi-unit residence.

       24.     I searched the City of Burlington, Office of the City Assessor webpage for 92

Overlake Park. 92 Overlake Park is listed as a single-family home. The owner is listed as Mara

L. Coven.

       25.     On May 8,2019, Lieutenant Daniel Gamelin, of the Chittenden County SherifPs

Office, went to 92 Overlake Park, in Burlington, Vermont. While Lt. Gamelin was at the front             of

the residence he observed a male and a female come from the walkway along the left side of the

garage to the residence, when facing the residence     from Overlake Park. Lt. Gamelin recognized

the male as Sean Fiore from his      DMV photo. Lt. Gamelin spoke with both Fiore and the female.

Lt. Gamelin learned that92 Overlake Park has three apartments. When facing from Overlake

Park, Fiore and the female live in the apartment to the far left, the landlord lives in the middle

unit and there is an additional unit on the right. Lt. Gamelin also observed the male and female

enter a vehicle, which was registered to Sean Fiore and depart the area.

       26.     I have viewed the Subject Premises and describe it here and in Attachment A          as


follows: a Cape Cod style home, white in color, with     a dark grey shingled   roof. The Subject

Premises has two "doghouse" a.k.a. gable dormers attached to the roof area on the second floor.

The numberoo92" is displayed to the left of the front door. When facing from Overlake Park,
         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 14 of 22




there is a garage attached to the left of the residence, on the left side of the garage, there is an

entrance door with a storm door. This is the entrance door to Apartment           2. The upper half of the

entrance door has glass on     it. There is also a door knocker   attached to the center of the door; to

the right of the door there is a mailbox attached to the side of the house.

TECHNICAL TERMS

        27.        Based on my training and experience,   I   use the   following technical terms to

convey the following meanings:

                   IP Address: The Internet Protocol address (or simply "IP address") is a unique
                   numeric address used by computers on the lnternet. An IP address looks like a
                   series of four numbers, each in the range 0-255, separated by periods (e.g.,
                    121.56.97.178). Every computer attached to the Intemet must be assigned an IP
                   address so that Internet traffic sent from and directed to that computer may be
                   directed properly from its source to its destination. Most lntemet service
                   providers control arange of IP addresses. Some computers have static-that is,
                   long-term-IP addresses, while other computers have dynamic-that is,
                   frequently changed-IP addresses. There are two commonly used types of IP
                   addresses called IPv4 and IPv6. IPv4, or IP version 4, is a 32-bit numeric address
                   that consists of a series of four numbers, each ranging between 0 and 255, that are
                   separated by dots. An example of an IPv4 address is 123.111.123.111. IPv6, or IP
                   version 6, is a 128-bit hexadecimal address that consists of a series of eight values
                   separated by colons. Hexadecimal values consist of a series of numbers between
                   0 and 9 and letters between A and F. An example of an IPv6 address is:
                   3 ffle: 1 900 :4 5 45 :3 :200 :f8ff:fe2 1 :67 cf .



              b.   lnternet: The lnternet is a global network of computers and other electronic
                   devices that communicate with each other. Due to the structure of the Internet,
                   connections between devices on the Internet often cross state and international
                   borders, even when the devices communicating with each other are in the same
                   state.

                   Storage medium: A storage medium is any physical object upon which computer
                   data can be recorded. Examples include hard disks, RAM, floppy disks, flash
                   memory, CD-ROMs, and other magnetic or optical media.

              d.   "Child Pomography''includes any visual depiction, including any
                   photograph, film, video, picture, or computer or computer generated
                   image or picture, whether made or produced by electronic, mechanical, or
                   other means, of sexually explicit conduct where (A) the production of the
         Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 15 of 22




               visual depiction involved the use of a minor engaged in sexually explicit
               conduct; (B) the visual depiction was a digital image, computer image, or
               computer-generated image that is, or is indistinguishable from, that of a
               minor engaged in sexually explicit conduct; or (C) the visual depiction has
               been created, adapted, or modified to appear that an identifiable minor is
               engaged in sexually explicit conduct. See 18 U.S.C. S 2256(8).

               "Minor" means any person under the age of     18 years   .   See 18 U.S.C.   $
               22s6(t).

               "Sexually explicit conducf'applies to visual depictions that involve the
               use of a minor, see 18 U.S.C. $ 2256(8XA), or that have been created,
               adapted, or modified to appear to depict an identifiable minor, see 18
               U.S.C. $ 2256(8XC). In those contexts, the term refers to actual or
               simulated sexual intercourse (including genital-genital, oral-genital, or
               oral-anal), whether between persons of the same or opposite sex;
               bestiality; masturbation; sadistic or masochistic abuse; or lascivious
               exhibition of the genitals or pubic areas of any person. See 18 U.S.C. $
               22s6(2)(A).

               "Visual depictions" include undeveloped film and videotape, and data
               stored on computer disk or by electronic means, which is capable of
               conversion into a visual image. See 18 U.S.C. 5 2256(5).

COMPUTERS" ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       28.     As described above and in Attachment B, this application seeks permission to

search for records that might be found on the Subject Premises, in whatever form they are found.

One form in which the records might be found is data stored on a computer's hard drive or other

storage media. Thus, the warrant applied for would authorize the seizure of electronic storage

media or, potentially, the copying of electronically stored information, all under Rule

a1(e)(2)(B).

       29.     Probable cause. I submit thatif a computer or storage medium is found on the

PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, for at least the following reasons:
Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 16 of 22




  a,   Based on my knowledge, training, and experience, I know that computer files or
       remnants of such files can be recovered months or even years after they have been
       downloaded onto a storage medium, deleted, or viewed via the Internet.
       Electronic files downloaded to a storage medium can be stored for years at little
       or no cost. Even rvhen files have been deleted, they can be recovered months or
       years later using forensic tools. This is so because when a person "deletes" a file
       on a computer, the data contained in the file does not actually disappear; rather,
       that data remains on the storage medium until it is overwritten by new data.

  b.   Therefore, deleted files, or remnants of deleted files, may reside in free space or
       slack space-that is, in space on the storage medium that is not cu:rently being
       used by an active file-for long periods of time before they are overwritten. In
       addition, a computer's operating system may also keep a record of deleted data in
                 or ttrecovery" file.
         otswap"
       a


 c.    Wholly apart from user-generated files, computer storage media--in particular,
       computers' internal hard drives-contain electronic evidence of how a computer
       has been used, what it has been used for, and who has used it. To give a few
       examples, this forensic evidence can take the form of operating system
       configurations, artifacts from operating system or application operation, file
       system data structures, and virtual memory *swap" or paging files. Computer
       users typically do not erase or delete this evidence, because special software is
       typically required for that task. However, it is technically possible to delete this
       information.

 d.    Similarly, files that have been viewed via the lnternet are sometimes
       automatically downloaded into a temporary Intemet directory or "cache."

 e.    Based on my knowledge, training, and experience in child exploitation and child
       pomography investigations, and the experience and training of other law
       enforcement officers with whom I have spoken, I know the following about
       computers and computer technology:

           i.   Computers, computer technology, and the Internet have revolutionized the
                manner in which child pornography is produced and distributed.
                Basically, computers serve five functions in connection with child
                pornography: production, communication, distribution, storage, and social
                networking.

          ii.     with digital cameras, images of child pornography can be transferred
                directly onto a computer. A modem allows any computer to connect to
                another computer through the use of telephone, cable, or wireless
                connection. Through the lntemet, electronic contact can be made to
                literally millions of computers around the world.
        Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 17 of 22




                   1ll.   The computer's ability to store images in digital form makes the computer
                          itself an ideal repository for child pornography. The size of the electronic
                          storage media (commonly referred to as the hard drive) used in home
                          computers has grown tremendously within the last several years. These
                          drives can store many thousands of images at very high resolution.

                    tv.   The Internet affords individuals several different venues for meeting each
                          other, obtaining, viewing, and trading child pornography in a relatively
                          secure and anonymous fashion. Individuals also use online resources to
                          retrieve and store child pomography such as email services and cloud
                          storage. A user can set up an online storage account from any computer
                          with access to the Intemet. Evidence of such online storage of child
                          pornography is often found on the user's computer. Even in cases where
                          online storage is used, however, evidence of child pornography can be
                          found on the user's computer in most cases.

       30.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. I believe that there is

probable cause to believe that this forensic electronic evidence will be on any storage medium in

the Subject Premises because:

             a. Data on the storage medium can provide evidence of a file that was once on the
                storage medium but has since been deleted or edited, or of a deleted portion of a
                file (such as a paragraph that has been deleted from a word processing file).
                Virtual memory paging systems can leave traces of information on the storage
                medium that show what tasks and processes were recently active. Web browsers,
                e-mail programs, and chat progftrms store configuration information on the
                storage medium that can reveal information such as online nicknames'and
                passwords. Operating systems can record additional information, such as the
                attachment of peripherals, the attachment of USB flash storage devices or other
                external storage medi4 and the times the computer was in use. Computer file
                systems can record information about the dates files were created and the
                sequence in which they were created, although this information can later be
                falsified.
Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 18 of 22




  b.    As explained herein, information stored within a computer and other electronic
        storage media may provide crucial evidence of the oowho, what, why, when,
        where, and how" of the criminal conduct under investigation, thus enabling the
        United States to establish and prove each element or altematively, to exclude the
        innocent from further suspicion. In my training and experience, information
        stored within a computer or storage media (e.g., registry information,
        communications, images and movies, transactional information, records of
        session times and durations, internet history, and anti-virus, spyware, and
       malware detection programs) can indicate who has used or controlled the
        computer or storage media. This oouser attribution" evidence is analogous to the
        search for "indicia of occupancy''while executing a search warrant at a residence.
       The existence or absence of anti-virus, spyware, and malware detection programs
       may indicate whether the computer was remotely accessed, thus inculpating or
       exculpating the computer owrer. Further, computer and storage media activity
       can indicate how and when the computer or storage media was accessed or used.
       For example, as described herein, computers typically contain information that
       log: computer user account session times and durations, computer activity
       associated with user accounts, electronic storage media that connected with the
       computer, and the IP addresses through which the computer accessed networks
       and the internet. Such information allows investigators to understand the
       chronological context of computer or electronic storage media access, use, and
       events relating to the crime under investigation. Additionally, some information
       stored within a computer or electronic storage media may provide crucial
       evidence relating to the physical location of other evidence and the suspect. For
       example, images stored on a computer may both show a particular location and
       have geolocation information incorporated into its file data. Such file data
       typically also contains information indicating when the file or image was created.
       The existence of such image files, along with external device connection logs,
       may also indicate the presence of additional electronic storage media (e.g., a
       digital camera or cellular phone with an incorporated camera). The geographic
       and timeline information described herein may either inculpate or exculpate the
       computer user. Last, information stored within a computer may provide relevant
       insight into the computer user's state of mind as it relates to the offense under
       investigation. For example, information within the computer may indicate the
       owner's motive and intent to commit a crime (e.g., internet searches indicating
       criminal planning), or consciousness of guilt (e.g., running a'owiping" program to
       destroy evidence on the computer or password protectingiencrypting such
       evidence in an effort to conceal it from law enforcement).

       A person with appropriate familiarity with how a computer works can, after
       examining this forensic evidence in its proper context, draw conclusions about
       how computers were used, the pu{pose of their use, who used them, and when.
          Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 19 of 22




             d. The process of identifuing the exact fiIes, blocks, registry entries, logs, or other
                forms of forensic evidence on a storage medium that are necessary to draw an
                accurate conclusion is a dynamic process. While it is possible to speciff in
                advance the records to be sought, computer evidence is not always data that can
                be merely reviewed by a review team and passed along to investigators. Whether
                data stored on a computer is evidence may depend on other information stored on
                the computer and the application of knowledge about how a computer behaves.
                Therefore, contextual information necessary to understand other evidence also
                falls within the scope of the warant.

             e.   Further, in finding evidence of how a computer was used, the purpose of its use,
                  who used it, and when, sometimes it is necessary to establish that a particular
                  thing is not present on a storage medium. For example, the presence or absence
                  of counter-forensic programs or anti-virus programs (and associated data) may be
                  relevant to establishing the user's intent.

                   I know that when an individual uses a computer to view or share child
                  pornography the individual's computer will generally serve both as an
                  instrumentality for commiuing the crime, and also as a storage medium for
                  evidence of the crime. The computer is an instrumentality of the crime because it
                  is used as a means of committing the criminal offense. The computer is also
                  likely to be a storage medium for evidence of crime. From my training and
                  experience, I believe that a computer used to commit a crime of this type may
                  contain: data that is evidence of how the computer was used; data that was sent or
                  received; notes as to how the criminal conduct was achieved; records of Internet
                  discussions about the crime; and other records that indicate the nature of the
                  offense.

         31.      Necessity of seizing or copying entire computers or storage media. In most cases,

a   thorough search of a premises for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer's dat4 including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded
        Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 20 of 22




on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:

           a.   The time required for an examination. As noted above, not all evidence takes the
                form of documents and files that can be easily viewed on site. Analyzing
                evidence of how a computer has been used, what it has been used for, and who
                has used it requires considerable time, and taking that much time on premises
                could be unreasonable. As explained above, because the warrant calls for forensic
                electronic evidence, it is exceedingly likely that it will be necessary to thoroughly
                examine storage media to obtain evidence. Storage media can store alarge
                volume of information. Reviewing that information for things described in the
                warrant can take weeks or months, depending on the volume of data stored, and
                would be impractical and invasive to attempt on-site.

           b.   Technical requirements. Computers can be configured in several different ways,
                featuring a variety of different operating systems, application software, and
                configurations. Therefore, searching them sometimes requires tools or knowledge
                that might not be present on the search site. The vast array of computer hardware
                and software available makes it difficult to know before a search what tools or
                knowledge will be required to analyze the system and its data on the Premises.
                However, taking the storage media off-site and reviewing it in a controlled
                environment will allow its examination with the proper tools and knowledge.

           c. Variety of forms of elechonic media. Records sought under this warrant could be
                stored in a variety of storage media formats that may require of[-site reviewing
                with specialized forensic tools.

       32.      Nature of examination. Based on the foregoing, and consistent with Rule

a1(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection       in

order to determine whether   it is evidence described by the warrant.
        Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 21 of 22




        33.     Because several people share the Subject Premises as a residence,       it is possible

that the Subject Premises will contain storage media that are predominantly used, and perhaps

owned, by persons who are not suspected of a crime. If it is nonetheless determined that that it is

possible that the things described in this warrant could be found on any of those computers or

storage medi4 the warrant applied for would permit the seizure and review of those items as

well.

                                          CONCLUSION

        34.    I submit that this affidavit   supports probable cause for issuance of a warrant to

search the Subject Premises, described in Attachment      A,   and to seize and search the items

described in Afiachment B.

        35.    I request authorization to electronically record the voices and conversations of

any person present at the Subject Premises on the day of the execution of the search warrant.        An

identified police officer(s) will be a knowing and consenting party/parties to the participant
        Case 2:19-mj-00088-jmc Document 1-3 Filed 05/09/19 Page 22 of 22




electronic monitoring. The participant electronic monitoring may include a digital recording

made with the use of audio transmitting and receiving devices during contact with the persons

mentioned above.

                                                   Respectfirlly submitted,



                                                    't4"j a rN\^^Jt-
                                                   CAITLIN MOYNIHAN
                                                   SPECIAL AGENT



       Subscribed and sworn to before me
       on Mav 4.zotg,
